Citation Nr: 0528672	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  00-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada which, in part, denied the veteran's claim of 
entitlement to service connection for osteoarthritis.

Procedural history

The veteran served on active duty from November 1992 to June 
1996.

As noted above, in an October 1998 rating decision the RO 
denied the veteran's claim of entitlement to service 
connection for osteoarthritis.  The veteran subsequently 
perfected an appeal.

The veteran testified before a hearing officer at a RO 
hearing in July 2000.  The transcript of the hearing is 
associated with the veteran's VA claims folder.  

This case was previously before the Board in December 2003, 
when it was remanded for further evidentiary development, 
namely a VA examination.  After such development was 
completed, in January 2005 the VA Appeals management Center 
issued a supplemental statement of the case (SSOC) which 
continued to deny the claim.  The case has been returned to 
the Board for further appellate proceedings.  

Issues not on appeal

The October 1998 RO rating decision also denied the veteran's 
claims of entitlement to service connection for migraine 
headaches, a lumbar spine disability and a cervical spine 
disability.  The veteran perfected an appeal as to those 
issues.

Service connection for migraine headaches was granted in a 
June 2002 hearing officer decision.  Two other issues 
previously on appeal, entitlement to service connection for a 
cervical spine disability and a lumbar spine disability, were 
granted by the RO in a January 2005 rating decision.  Since 
all of these claims were granted, the appeal as to these 
issues has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with either decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDING OF FACT

Competent medical evidence of record does not support a 
finding that osteoarthritis currently exists.


CONCLUSION OF LAW

Osteoarthritis was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
osteoarthritis, which she contends was incurred in military 
service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the November 
1999 statement of the case (SOC) and the January 2005 SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  An 
additional SSOC dated in June 2002 notified the veteran of 
the particular deficiencies in the evidence with respect to 
her claim.

More significantly, a letter was sent to the veteran dated 
March 31, 2004 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for service connection and 
detailed what type of evidence would assist in substantiating 
her claim, including "a relationship between your current 
disability and an injury, disease or event in service."  See 
the March 31, 2004 VCAA letter, page 7.  

Thus, the March 2004 VCAA letter, along with the November 
1999 SOC and the June 2002 and January 2005 SSOCs, not only 
notified the veteran of the evidence already of record, but 
also notified her specifically of the additional evidence 
that was needed in her claim for service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 letter, the RO informed the veteran VA was responsible 
for getting "relevant records from any Federal agency.  This 
may include medical records form the military, VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  See the March 
31, 2004 VCAA letter, page 5.  The letter also stated that a 
VA medical examination would be scheduled if necessary to 
make a decision on her claim, and added: "we asked the VA 
medical facility nearest to you to schedule you for an 
examination in connection with your claim for service 
connection for osteoarthritis."  Id. at 5 and 7.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The March 2004 letter informed her 
that VA would make reasonable efforts on her behalf to obtain 
"relevant records not held by a Federal agency.  This may 
include records from State or local government, private 
doctors and hospitals, or current or former employers.  For 
the VA to request medical evidence from private doctors and 
hospitals, you must submit a VA Form 21-4142, Authorization 
and Consent to Release Information."  See the March 31, 2004 
VCAA letter, page 5.  The March 2004 letter emphasized: "You 
must give us enough information about your records that that 
we can request them from the person or agency that has them.  
If the holder of the records declines to give us the records 
or asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  Id. at 6 [emphasis in 
original].
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  See the March 
31, 2004 VCAA letter, page 2.  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the March 2004 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
March 2004 letter requested a response within 60 days, it 
also expressly notified the veteran that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one-year period has since elapsed.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of her claim, which was by rating decision in October 1998.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  However, 
furnishing the veteran with VCAA notice prior to the 
enactment of the VCAA in November 2000 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004. 

In this case, the veteran was provided with VCAA notice 
through the March 2004 VCAA letter.  Her claim was 
readjudicated in the January 2005 SSOC, after she was 
provided with the opportunity to submit evidence and argument 
in support of her claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider her claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA and private treatment records.  The veteran was 
provided VA examinations in July 1998, August 2000 and April 
2004, the results of which will be referred to below.  The 
reports of the medical examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
her current complaints, conducted physical evaluations and 
rendered appropriate diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claim.  As was noted in the Introduction, the 
veteran testified at before a hearing officer at the RO in 
July 2000.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.


Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992). 

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has osteoarthritis. 

The Board notes initially that this claim was remanded in 
December 2003 for a VA examination to determine whether 
osteoarthritis was present.  There was question as to 
precisely what disabilities, if any, were present, 
particularly in the veteran's lumbar and cervical spine.  

The veteran presented for a VA examination in April 2004.  
After a thorough physical examination, the veteran was 
diagnosed with degenerative disc disease and spondylosis of 
the lumbar and cervical spines; no diagnosis of 
osteoarthritis was made.  [As was noted in the introduction, 
service connection was granted for lumbar and cervical spine 
disabilities in January 2005.]

The April 2004 VA examination report, which was negative for 
osteoarthritis, is consistent with the other competent 
medical evidence of record.  Two prior VA examination reports 
dated in July 1998 and August 2000 were negative for any 
findings of osteoarthritis.  X-rays taken of the bilateral 
wrists, bilateral knees and bilateral ankles in August 2000 
were unremarkable for any findings.  The veteran made 
complaints to a private physician concerning her right elbow 
in February 2000; however, an X-ray of the right elbow at 
that time was unremarkable.  Additionally, VA outpatient 
treatment records dated from April 1999 to December 2004 are 
negative for any findings of osteoarthritis.

The veteran has not presented or identified any competent 
medical evidence which indicates that osteoarthritis exists.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for benefits].  To the 
extent that the veteran herself is now claiming that she 
currently has osteoarthritis, her opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  


The Board observes that in a September 2005 brief the 
veteran's accredited representative requested that another VA 
examination be conducted, allegedly because the April 2004 
examiner did not respond to the Board's December 2003 remand 
request as to the presence of osteoarthritis.  However, a 
plain reading of the examination report and the accompanying 
x-ray report indicates that osteoarthritis was not found on 
examination.  Rather, the diagnosis was degenerative 
arthritis of the spine.  To the extent that the 
representative would have VA expend scarce time and resources 
merely to have a VA examiner state what is obvious, the Board 
rejects that notion.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the 
absence of any diagnosed osteoarthritis, service connection 
may not be granted.  Hickson element (1) has not been met, 
and the veteran's claims fail on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, the Board will separately address the 
matters of in-service disease and in-service injury.

With respect to in-service disease, the evidence of record 
does not support the conclusion that osteoarthritis was 
present in service or within the one year presumptive period 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

With respect to in-service injury, service medical records 
indicate that the veteran was involved in a motor vehicle 
accident in October 1994 with resultant injury to her neck 
and right knee.  Accordingly, Hickson element (2) has 
arguably been satisfied.

With respect to Hickson element (3), medical nexus, there is 
no medical opinion linking osteoarthritis to service.  It is 
clear that in the absence of a current diagnosis of a 
disability, a medical nexus opinion would be an 
impossibility.  To the extent that the veteran herself is 
attempting to provide a nexus between her claimed 
osteoarthritis and her military service, her statements are 
not probative of a nexus.  See Espiritu, supra; see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  Hickson 
element (3) has not been satisfied in regards to the 
veteran's osteoarthritis claim.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
osteoarthritis, as Hickson elements (1) and (3) have not been 
met.  Therefore, contrary to the assertions of the veteran's 
representative, the benefit of the doubt doctrine is not for 
application as the evidence is not in relative equipoise.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for osteoarthritis is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


